Exhibit 10.2




TRANSACT TECHNOLOGIES INCORPORATED
2014 EQUITY INCENTIVE PLAN
TIME-BASED
RESTRICTED STOCK UNIT AGREEMENT




This agreement (the “Agreement”) evidences an award (the “Award”) of time-based
restricted stock units granted on [INSERT DATE] to the Participant named below
(“Participant”) pursuant to and subject to the terms of the 2014 Equity
Incentive Plan, as from time to time amended (the “Plan”) of TransAct
Technologies Incorporated (the “Company”).  The Agreement is subject in its
entirety to the provisions of the Plan, including, without limitation, the
forfeiture and clawback provisions of Section 6(a)(5), which are hereby
incorporated by reference in this Agreement.  In the event of any conflict
between the terms of this Agreement and the Plan, the terms of the Plan shall
control.  Except as otherwise defined herein, all capitalized terms used herein
have the same meaning as in the Plan.


1.              PARTICIPANT.                                         [INSERT
NAME]


2.              NATURE OF AWARD.


The Company hereby grants to Participant, on the date of grant specified in
Section 4, and subject to the terms and conditions of the Plan and the Award,
the number of Restricted Stock Units specified in Section 3, subject to
adjustment pursuant to Section 7.  Each Restricted Stock Unit represents the
right to receive one share of Stock, but only if and when a Restricted Stock
Unit becomes vested under Section 5.  Except as otherwise provided herein, if
the Participant’s employment with the Company terminates for any reason prior to
the date on which a Restricted Stock Unit becomes vested under Section 5, then
any such unvested Restricted Stock Units shall be immediately forfeited
automatically.  The Award is unfunded and unsecured, and Participant’s rights to
any Stock hereunder shall be no greater than those of an unsecured general
creditor of the Company.  The Award may not be assigned, transferred, pledged,
hypothecated or otherwise disposed of, except for disposition at death as
provided below.  The Award does not entitle Participant to any rights as a
shareholder with respect to any shares of Stock subject to the Award, unless and
until such shares of Stock have been transferred to Participant.


3.              NUMBER OF RESTRICTED STOCK UNITS:  [INSERT NUMBER]


4.              DATE OF GRANT OF AWARD:  [INSERT DATE]


5.              VESTING AND DELIVERY OF SHARES.


The number of shares of Stock represented by the number of Restricted Stock
Units specified in Section 3, as adjusted pursuant to Section 7, shall be become
vested and shall be delivered immediately upon the earliest to occur of (a) or
(b) below:

 
 

--------------------------------------------------------------------------------

 





(a)  
[INSERT
DATE]                                                                    [INSERT
25% OF TOTAL]

 
[INSERT
DATE]                                                                    [INSERT
25% OF TOTAL]
 
[INSERT
DATE]                                                                    [INSERT
25% OF TOTAL]
 
[INSERT
DATE]                                                                    [INSERT
25% OF TOTAL]


(b)       The date of a Change in Control that also qualifies as a “change in
control event” (as defined in Section 1.409A-3(i)(5) of the Treasury Regulations
under Section 409A);




provided, that in the event that shares of Stock become deliverable under (b)
above, they may be delivered, in the discretion of the Administrator, as early
as (but not earlier than) thirty (30) days prior to the consummation of the
“change in control” event.


Notwithstanding anything else herein to the contrary, if Participant’s
employment with the Company ends as a result of Participant’s death or
disability, then any unvested Restricted Stock Units shall become fully vested,
and the shares of Stock represented by such Restricted Stock Units shall be
delivered to the Participant or to the Participant’s Beneficiary (subject to any
required tax withholding requirements) within sixty (60) days following such
employment termination.  A Participant’s Beneficiary shall be designated prior
to death in a manner acceptable to the Administrator (or, if no such beneficiary
has been so designated, then the Participant’s estate shall be considered to be
the Beneficiary for this purpose) (such designated beneficiary or the estate, as
the case may be, being herein referred to as Participant’s “Beneficiary”).  For
this purpose, “disability” shall mean, as determined in the sole and absolute
discretion of the Administrator in accordance with Treas. Reg. Section
1.409A-3(i)(4), that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
 
 
6.              DIVIDENDS AND VOTING RIGHTS.


Participant shall not be entitled to any dividends or other distributions,
including amounts in lieu of dividends, with respect to shares of Stock subject
to the Award, except as to shares of Stock actually transferred to Participant
under Section 5 above as to which Participant is the record owner on the record
date for the dividend or other distribution.  Similarly, the Participant shall
have no voting rights with respect to the Restricted Stock Units granted
hereunder, except as to shares of Stock actually transferred to Participant
under Section 5 above, as to which Participant is the record owner.

 
 

--------------------------------------------------------------------------------

 

7.              ADJUSTMENTS.


The Award and the number of Restricted Stock Units subject to the Award are
subject to adjustment as provided in Section 7(c) of the Plan.


8.              WITHHOLDING.


Participant or Beneficiary shall, no later than the date on which any share of
Stock is transferred to Participant or Beneficiary and as a condition to such
transfer, pay to the Company in cash, or make arrangements satisfactory to the
Administrator regarding payment of, any and all federal, state, and local taxes
of any kind required by law to be withheld with respect to such income.  If any
taxes are required to be withheld by the Company prior to such transfer of such
share of Stock (for example, upon the vesting of the right to receive such
share), the Participant or Beneficiary must (i) pay such taxes timely in cash by
separate payment, (ii) instruct the Company to withhold the required taxes from
other amounts payable to Participant or Beneficiary, (iii) deliver shares of
Stock that have a fair market value equal to the required tax amount, or (iv)
make other arrangements for the payment of such taxes as the Administrator
determines in its sole discretion.  If Participant or Beneficiary does not
timely elect a method to pay such taxes, the Company may require Participant or
Beneficiary to make any required tax payment by any of (ii), (ii) or (iv) above
as the Administrator determines in its sole discretion.
 
9.              SECTION 83(b) NOT APPLICABLE.
 
The Participant expressly acknowledges that because the Award does not give to
Participant a present ownership right in any Stock, but only consists of an
unfunded and unsecured promise by the Company to deliver shares of Stock in the
future, it is not possible to make a so-called “83(b) election” with respect to
the Award.
 
10.              EFFECT ON EMPLOYMENT.
 
Neither the grant of this Award, nor the delivery of any Stock hereunder, will
give the Participant any right to be retained in the employ of the Company or
any of its Affiliates or affect the right of the Company or any of its
Affiliates to discharge or discipline such Participant at any time.
 
11.              SECTION 409A; LIMITATION OF LIABILITY.
 
This Award is intended to be exempt from, or to otherwise comply with, Section
409A of the Code, and will be construed and interpreted
accordingly.  Notwithstanding the foregoing, the Company makes no
representations or warranties that the payments and benefits provided under this
Award are exempt from or comply with Section 409A, and in no event will the
Company, any Affiliate, the Administrator, or any person acting on behalf of the
Company, any Affiliate or the Administrator, be liable to the Participant or to
the estate or beneficiary of any Participant by reason of the acceleration of
income, or any additional tax, penalties, interest or other expenses, asserted
by reason of the failure of the Award to satisfy the requirements of Section
409A, or by reason of Section 4999 of the Code, or otherwise asserted with
respect to the Award.
 

 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.




TransAct Technologies Incorporated




By:              __________________________
Name:
Title:


Acknowledged and agreed:




__________________________________
Participant:  [Insert Name]


Dated:              [INSERT DATE]



